 Case: 4:18-cv-01574-HEA Doc. #: 68 Filed: 03/19/20 Page: 1 of 2 PageID #: 1734



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

EMILY DAVIS,                                         )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )      No. 4:18-CV-01574
                                                     )
CITY OF ST. LOUIS, etc., et al.,                     )
                                                     )
       Defendants.                                   )

      MOTION OF DEFENDANTS LEYSHOCK, BOYHER, SACHS, JEMERSON,
     KARNOWSKI, AND ROSSOMANNO FOR JUDGMENT ON THE PLEADINGS

       Defendants Lt. Col. Gerald Leyshock, Lt. Scott Boyher, Lt. Timothy Sachs, Sgt. Randy

Jemerson, Sgt. Matthew Karnowski, and Sgt. Brian Rossomanno, pursuant to F.R.Civ.P. 12(c),

move for judgment on the pleadings on counts I, II, III and XII of the second amended complaint

herein on the ground that said defendants are entitled to qualified immunity against the claims of

conspiracy and unlawful arrest as alleged in said counts.

       In lieu of a memorandum in support, defendants submit as an exhibit hereto their

memorandum in support of a motion for judgment on the pleadings filed in Nelson v. City of St.

Louis, et al., No. 4:19-cv-1561 JCH. This memorandum sets forth the defendants' legal position

regarding qualified immunity as to the claims of conspiracy and unlawful arrest alleged in almost

identical terms as the claims alleged in the above-captioned cause.

       A notice of motion to consolidate is filed concurrently herewith.

                                      Respectfully submitted,

                                      JULIAN L. BUSH
                                      CITY COUNSELOR

                                      Brandon Laird 65564(MO)
                                      Associate City Counselor
Case: 4:18-cv-01574-HEA Doc. #: 68 Filed: 03/19/20 Page: 2 of 2 PageID #: 1735



                             /s/Robert H. Dierker 23671(MO)
                             Associate City Counselor
                             dierkerr@stlouis-mo.gov
                             Abby Duncan 67766(MO)
                             Associate City Counselor
                             Megan Bruyns 69987(MO)
                             Assistant City Counselor
                             Amy Raimondo 71291(MO)
                             Assistant City Counselor
                             1200 Market St.
                             City Hall, Rm 314
                             St. Louis, MO 63103
                             314-622-3361
                             Fax 314-622-4956
